      Case 1:20-cv-08076-PGG-JLC Document 14 Filed 04/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BRYANT JONES,

                            Plaintiff,

                -against-                                           ORDER

 NEW YORK HEALTH CARE, INC.,                               20 Civ. 8076 (PGG) (JLC)

                            Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

               The Complaint was filed on September 30, 2020. (Dkt. No. 1) To date,

Defendant New York Health Care, Inc. has not responded to the Complaint or otherwise

appeared.

               On March 2, 2021, the Clerk of Court issued a certificate of default. (Dkt. No.

13)

               Any motion for a default judgment is to be filed by April 15, 2021, in accordance

with this Court’s Individual Rules.

Dated: New York, New York
       April 9, 2021
